Upon the facts I think the damages are excessive, and not within the contemplation of appellant when it entered into the contract to transmit the message.
The case of Squire et al. v. Western Union Tel.Co., 98 Mass. 232, 93 Am. Dec. 157, was tort for neglect to deliver a telegraphic message seasonably. In that ease, as in this, there were no special stipulations or restrictions attached as to defendant's liability, and it was held responsible according to the general rules of law. The court in that case said: "These rules, in their application to damages in actions of this nature, are well settled and familiar. A party who has failed to fulfill a contract cannot be held liable for remote, contingent, and uncertain consequences, or for speculative or possible results which may have ensued on his breach of duty, although they may be traceable to that cause. The reason is that damages of such a nature are not the natural or necessary incidents of a contract, and cannot be deemed to have been within the contemplation of parties when they agreed together. A rule of damages which should embrace *Page 448 
within its scope all the consequences which might be shown to have resulted from a failure or omission to perform a stipulated duty or service would be a serious hindrance to the operations of commerce and to the transaction of the common business of life. The effect would often be to impose a liability wholly disproportionate to the nature of the act or service which a party has bound himself to perform and to the compensation paid and received therefor. The practical rule, founded on a wise policy, and at the same time consistent with good sense and sound equity, is that a party can be held liable for breach of a contract only for such damages as are the natural or necessary, and the immediate and direct, results of the breach, such as might properly be deemed to have been in contemplation of the parties when the contract was entered into, and that all remote, speculative, and uncertain results * * * must be excluded, as forming no just or legitimate basis on which to determine the extent of the injury actually caused by a breach."
Let us apply the law as there laid down to the facts as stated in the opinion of the majority. The direction in the message to send a ticket to the plaintiff at Ogden was of a pecuniary nature, and the breach of the contract should be measured by standards applicable to pecuniary matters. The natural consequence of a failure to deliver the message would be the actual damage plaintiff sustained, such as his reasonable expenses during the delay, loss of time, and the cost of the message. Mental anguish was not the natural or necessary consequence of the breach, nor its immediate or direct result. It was the secondary, and not the primary, consequence, and damages for it could not have been within the contemplation of the parties when they entered into the contract.
  I therefore dissent from the judgment. *Page 449